                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       ____
                                 Alexandria Division



 UNITED STATES OF AMERICA,



              v.                                      Case No. 1:19-cr-00201-LMB


 GEORGE A. NADER

                     Defendant.



                 REDACTED MEMORANDUM IN SUPPORT OF
            MOTION TO DISMISS COUNT THREE OF THE INDICTMENT

       George A. Nader respectfully moves to dismiss as time-barred Count Three of the

Indictment, which alleges a violation of § 2423 of Title 18 of the United States Code in 2000. See

ECF No. 49 at 3. At that time, the operative statute of limitations permitted prosecution until the

child-victim turned 25 years old,                                                                 .

See 18 U.S.C. § 3283 (1994). Although Congress subsequently amended that limitations period

in 2003 and 2006, and eliminated the limitations period entirely in 2006, those amendments and

enactments apply on a prospective basis only. See 18 U.S.C. § 3283 (2003) & (2006); 18 U.S.C.

§ 3299 (2006). Because they do not apply to conduct that is alleged to have occurred in 2000,

Count Three is time-barred.

       To be clear, Mr. Nader does not contend that this claim was time-barred at the time of the

amendments or that the prosecution violates his rights under the Ex Post Facto Clause. This

motion instead presents a pure question of statutory interpretation under the framework established
in Landgraf v. USI Film Products, 511 U.S. 244, 265, 270 (1994), as applied in the context of a

criminal statute of limitations where interests of repose are paramount, see Toussie v. United

States, 397 U.S. 112, 115 (1970).      Applying that framework, the later-enacted statutes of

limitations do not apply to the alleged conduct for two reasons. First, Congress intended that the

amendments to § 3283 and the newly enacted § 3299 would apply only to post-enactment conduct.

That is clear from the text, drafting history, and other indicia of congressional intent—and that,

alone, is dispositive. To the extent any ambiguity persists, the rule of lenity and principles of

repose counsel in favor of prospective application. Second, if the normal rules of statutory

interpretation were insufficient to resolve the issue (and they are not), prospective application

would still be required because applying the later-enacted criminal limitations periods to Mr.

Nader would have an impermissible retroactive effect and the requisite clear statement from

Congress is nowhere to be found. For either or both reasons, Count Three is time-barred and

should be dismissed.

I.     FACTUAL AND LEGAL BACKGROUND

       A.      Factual Background

       Mr. Nader is a naturalized United States citizen. Although Mr. Nader has a residence in

the United Arab Emirates, he also has a residence in Washington, D.C., and he has lived in the

United States, intermittently, for the past 30 years. See, e.g., Fairfax County Speeding Ticket,

Case No. 059GT0614942200 (July 18, 2006);                                        , Aug. 20, 2018,

Ex. 2, at US-00000575 (acknowledging that Mr. Nader returned to the United States in 2009);

Report on the Investigation Into Russian Interference in the 2016 Presidential Election, Special

Counsel Robert S. Mueller, III, Mar. 2019, vol. i at 147-159 (describing portions of Mr. Nader’s

proffers to, and cooperation with, the Special Counsel’s Office in 2018 in Washington, D.C.).

After the time of the alleged offense, Mr. Nader advised officials in the George W. Bush White

                                                2
House on matters of Middle East policy and served as a contractor with the United States

Department of Defense.

       The Government now contends that Mr. Nader violated § 2423 in February 2000. The

Government investigated the same allegations from 2002 to 2009, declined to bring charges,

destroyed or returned all the evidence, and closed the investigation in 2010. 1

       More specifically, in 2002, the Government learned that

          believed Mr. Nader and the individual who is identified in Count Three as “MINOR

BOY 1” lived together in the United States in 2000.                                                 ,

May 2, 2002, Ex. 1, at US-00000862-5. 2 The Government then investigated the allegations against

Mr. Nader, and did so armed with: (i) knowledge of information

regarding conduct that was alleged to have occurred in the United States; (ii)

                                    ; and (iii) after 2003, knowledge of Mr. Nader’s sentence for

“sexual exploitation of minors” in the Czech Republic. See id. at US-00000862-5;

                   , Aug. 20, 2018, Ex. 2, at US-00000574-5.

       The investigation was closed in 2010 after the Government declined to prosecute Mr.

Nader. Ex. 2, at US-00000575 (“The USAO declined prosecution when Nader returned to the

Unites States in 2009.”). According to Government records from 2018, the Government declined

to prosecute in 2010—                                                             “as a result of the



1
  The Government reports cited in this motion state that the Government ceased investigation of
Mr. Nader in either 2009 or 2010; however, as the Government acknowledges, Mr. Nader returned
to the United States in 2009.                                     Aug. 20, 2018, Ex. 2, at US-
00000575.
2
  Any discussions of the Government’s evidence should not be construed as Mr. Nader’s
acceptance of the authenticity, veracity, or admissibility of any such evidence. Mr. Nader does
not hereby admit or concede that any of the facts alleged in these documents or any other related
document are true or correct.

                                                 3
expiration of the statute of limitations,” even though Mr. Nader had returned to the United States

in 2009. See Ex. 3, at US-00000001 (“From May 2002 through July 2010, George Aref Nader

was investigated for child sex tourism and possession of child pornography                           .

No charges were brought as a result of the expiration of the statute of limitations directly resulting

from Nader’s long term residency outside the United States.”); Ex. 2, at US-00000575 (“The

USAO declined prosecution when Nader returned to the Unites States in 2009.”). 3 When the

United States Attorney’s Office declined prosecution in 2010, it “returned or destroyed” all

evidence. See Ex. 2, at US-00000575 (“The case was closed in 2010. All evidence was returned

or destroyed.”). 4 The Government did not otherwise seek to charge Mr. Nader based on the

allegations reflected in Count Three until a grand jury returned the Indictment in July 2019.

       B.      Legal Background

       The statute of limitations for child abuse crimes has evolved over the past thirty years. The

general statute of limitations for non-capital federal crimes is five years. 18 U.S.C. § 3282. The

Victims of Child Abuse Act of 1990 was enacted to exempt child-abuse crimes from that generally

applicable limitations period and to instead establish a different limitations period for such crimes.

See Pub. L. No. 101-647, § 225, 104 Stat. 4789, 4805 (1990). Later re-codified in 18 U.S.C.

§ 3283, that statute provides that “[n]o statute of limitations that would otherwise preclude

prosecution for an offense involving the sexual or physical abuse of a child under the age of 18



3
  The Government has not yet disclosed contemporaneous records regarding the closure of the
2002–2009 investigation, perhaps because the Government returned or destroyed evidence in or
after 2010 when it closed the investigation. Ex. 2, at US-00000575 (“During the investigation
information was developed regarding Nader’s importation of juvenile males into the United States
for his sexual gratification . . . The USAO declined prosecution when Nader returned to the United
States in 2009. The case was closed in 2010. All evidence was returned or destroyed.”); Ex. 1, at
US-00000862-5.


                                                  4
years shall preclude such prosecution before the child reaches the age of 25 years.” 18 U.S.C.

§ 3283 (1994). 5 That is the limitations period that was in effect in 2000, when the Indictment has

alleged that § 2423 was violated.

       Several years later, Congress amended that limitations period.        On April 30, 2003,

Congress enacted the Prosecutorial Remedies and Tools Against the Exploitation of Children

Today Act (the “PROTECT Act”), which provided that “[n]o statute of limitations that would

otherwise preclude prosecution for an offense involving the sexual or physical abuse, or

kidnapping, of a child under the age of 18 years shall preclude such prosecution during the life of

the child.” 18 U.S.C. § 3283 (2003). Three years later, on January 5, 2006, § 3283 was amended

again to add “or for ten years after the offense, whichever is longer.” 18 U.S.C. § 3283 (2006).

Then, on July 27, 2006, the Adam Walsh Child Protection and Safety Act eliminated the statute of

limitations for charges brought under § 2423 altogether. 18 U.S.C. § 3299 (“Notwithstanding any

other law, an indictment may be found or an information instituted at any time without limitation”

for charges brought under several chapters of the criminal code, such as Chapter 117, which

includes § 2423.). None of these statutes include a retroactivity clause applying the extended (or

eliminated) limitations period to conduct predating their enactment.

II.    THE LATER-ENACTED STATUTES OF LIMITATIONS DO NOT APPLY TO
       PRE-ENACTMENT CONDUCT

       The Fourth Circuit has applied a two-step approach under the Supreme Court’s Landgraf

analysis to determine whether a statute of limitations applies to pre-enactment conduct. See

Jaghoori v. Holder, 772 F.3d 764, 770 (4th Cir. 2014). 6        First, if Congress has expressly


5
  In 1990, the limitations period initially was codified in 18 U.S.C. § 3509(k), before being moved
in 1994 to 18 U.S.C. § 3283 without any substantive changes.
6
  The Fourth Circuit has, in other cases, described Landgraf as a “three-step” analysis, but the
substance of the inquiry is the same. See Gordon v. Pete’s Auto Service of Denbigh, Inc., 637 F.3d

                                                5
prescribed the statute’s temporal reach, the inquiry ends there. Id. Second, if not, the Court

determines whether the statute would impermissibly operate retroactively. Id. If so, then the

statute should not apply to pre-enactment conduct absent clear congressional intent favoring such

a result. Id. At bottom, the determination whether a statute applies to pre-enactment conduct is

“a question of congressional intent.” Id.

       Under both the first and second steps, the amendments to § 3283 and the newly enacted

§ 3299 do not apply to conduct preceding their enactment.           The normal rules of statutory

construction make clear that Congress did not intend for the revised statutes of limitations to apply

to pre-enactment conduct—which ends the inquiry. If there were any ambiguity, the rule of lenity

(that ambiguous criminal statutes should be interpreted in the manner most favorable to the

defendant) and principles of repose (that criminal statutes of limitations are to be interpreted in

favor of the defendant if unclear) would apply and resolve the question in favor of prospective

application. But even if the analysis were to proceed to Landgraf’s second step, Mr. Nader should

still prevail because applying the new limitations periods here would have an impermissible

retroactive effect sufficient to trigger the presumption against retroactivity, and there is no clear

statement to overcome that presumption. See Baldwin v. City of Greensboro, 714 F.3d 828, 836

(4th Cir. 2013) (holding that inquiry “could end” at step one because statute suggested “it applies

prospectively,” but even assuming “language” was “unclear,” statute could not be applied

retroactively under other Landgraf steps).




454, 458 (4th Cir. 2011). Whatever the number of steps, the Landgraf analysis applies here
because “[s]tatutory amendments affecting statutes of limitation generally affect substantive,
rather than procedural, rights, and such substantive rights are typically protected from retroactive
application of laws.” Lewis v. Gupta, 54 F. Supp. 2d 611, 617 (E.D. Va. 1999) (Ellis, J.) (citing
Link v. Receivers of Seaboard Air Line Ry. Co., 73 F.2d 149, 151–52 (4th Cir. 1934)).

                                                 6
       A.      Landgraf Step One: Congress Intended Sections 3283 and 3299 To Apply
               Only To Post-Enactment Conduct

       The question at the first step of the Landgraf analysis is “whether Congress has expressly

prescribed the statute’s proper reach.” Landgraf, 511 U.S. at 280. To determine the intent of

Congress, courts must apply the “normal rules” of statutory construction. Lindh v. Murphy, 521

U.S. 320, 326 (1997); see United States v. Jackson, 480 F.3d 1014, 1018-21 (9th Cir. 2007). This

requires an examination of the text, structure, and history of the legislation to determine if

Congress has clearly expressed an intent regarding the question of temporal scope. See Lindh, 521

U.S. at 326-37. Here, that intent is clear: The newly revised statutes of limitations in § 3283 and

§ 3299 do not apply to conduct predating their enactment. And that marks the end of the Landgraf

analysis. See Sandoval v. Reno, 166 F.3d 225, 240 (3d Cir. 1999) (“Lindh amplified the first step

of the Landgraf analysis, making clear that if the statutory construction inquiry yields the answer

that Congress intended prospectivity, the inquiry ends and the court need not engage in an analysis

of whether there would be a ‘retroactive effect.’”).

       The Text. Neither § 3283 nor § 3299 includes a retroactivity provision or otherwise

indicates that the newly revised statutes of limitations should apply retrospectively to pre-

enactment conduct. See 18 U.S.C. § 3283 (2003) (“No statute of limitations that would otherwise

preclude prosecution for an offense involving the sexual or physical abuse of a child under the age

of 18 years shall preclude such prosecution during the life of the child.”); 18 U.S.C. § 3283 (2006)

(same but adding “or for ten years after the offense, whichever is longer”); 18 U.S.C. § 3299

(“Notwithstanding any other law, an indictment may be found or an information instituted at any

time without limitation. . . .”).     The “otherwise preclude” language in § 3283 and the

“notwithstanding any other law” language in § 3299 indicate that the generally applicable five-

year statute of limitations does not apply to these crimes. 18 U.S.C. § 3282 (the general five-year


                                                 7
limitations period). They do not speak to the temporal scope of either statute—as the drafting

history and other limitations periods set forth below confirm.

       The Drafting History. The drafting history reveals that the absence of a retroactivity

provision was intentional.    Congress did not want the revised limitations periods to apply

retrospectively.

       Throughout early 2003, Congress considered the PROTECT Act. The House iteration of

the bill would have eliminated the statute of limitations entirely and—critically—would have

included an express retroactivity provision. See H.R. 1104, 108th Cong. § 202 (2003). As

Associate Deputy Attorney General Daniel P. Collins explained in his testimony, “[t]he [House]

proposal in section 202 [to amend § 3283] . . . parallels the USA PATRIOT ACT in providing that

its statute of limitations reform will apply retroactively to offenses committed before its

enactment.”    Child Abduction Prevention Act and the Child Obscenity and Pornography

Prevention Act of 2003, Hearing on H.R. 1104 and H.R. 1161 Before the Subcomm. on Crime,

Terrorism & Homeland Sec. of the H. Comm. on the Judiciary, 108th Cong. 28 (2003).

Specifically, the House version included language “identical” to the USA PATRIOT ACT

providing that the “statute of limitations reform shall apply to the prosecution of any offense

committed before, on, or after the date of the enactment of this section.” H.R. 1104, 108th Cong.

§ 202 (2003). The Department of Justice (through Mr. Collins) expressed its belief that the

retroactivity provision was “important” to “ensure[] that, for example, there will be no time bar to

the prosecution of rape cases which were unsolvable at the time of their commission, but which

may now be solvable through the use of the DNA matching technology and databases.” Id.

       The House agreed, and passed a version of the bill that eliminated the statute of limitations

entirely and included an express retroactivity clause. The House-passed version provided that:



                                                 8
“[n]otwithstanding any other provision of law, an indictment may be found or an information

instituted at any time without limitation for any offense under section 1201 involving a minor

victim, and for any felony under [various sections, including § 2423],” and that “[t]he amendments

made by this section shall apply to the prosecution of any offense committed before, on, or after

the date of the enactment of this section.” Proposed amendment by Rep. Sensenbrenner to S. 151,

108th Cong. § 202 (2003) (proposing to add text of H.R. 1104, 108th Cong.), 149 Cong. Rec.

H2417 (2003).

       The Senate-passed version, in contrast, omitted any retroactivity provision, providing only

that “[n]o statute of limitations that would otherwise preclude prosecution for an offense involving

the sexual or physical abuse, or kidnaping, of a child under the age of 18 years shall preclude such

prosecution during the life of the child.” PROTECT Act, S. 151, 108th Cong. (as engrossed in the

Senate, Feb. 24. 2003).

       The House and Senate proceeded to conference to resolve two critical differences between

the bills: (1) the Senate version did not include a retroactivity clause, and (2) the Senate version

extended the limitations period to the life of the child-victim, but did not eliminate it entirely. At

the conclusion of the conference, the Senate version prevailed: Congress deliberately removed the

retroactivity provision and the Senate version ultimately became § 3283, as amended. See 18

U.S.C. § 3283 (2003). As the Ranking Member of the Senate Judiciary Committee—Senator

Patrick Leahy—explained, “the conference agreed to drop language from the original House-

passed bill that would have extended the limitations period retroactively.” 149 Cong. Rec. S5147

(2008). To address the Department of Justice’s concern regarding DNA evidence, Congress

instead adopted a separate provision suspending the limitations period for certain child sex

offenses so long as a “John Doe” indictment using a DNA profile is filed within the general five-



                                                  9
year statute of limitations. See PROTECT Act, Pub. L. No. 108-21 § 610, 117 Stat. 650, 692

(2003) (codified at 18 U.S.C. § 3282(b)); see also H.R. Rep. No. 108-66, at 68-69 (2003) (Conf.

Rep.).

         The retroactivity clause that was deliberately withdrawn in 2003 has never been reinserted.

The 2006 amendment contains no retroactivity clause. See 18 U.S.C. § 3283 (2006). Neither does

§ 3299. See 18 U.S.C. § 3299. Tellingly, in enacting § 3299, Congress reverted back to the 2003

House-passed bill which, as noted above, eliminated the limitations period entirely. The language

is identical, with one critical difference: Congress did not include the retroactivity clause.

Compare 18 U.S.C. § 3299 (“Notwithstanding any other law, an indictment may be found or an

information instituted at any time without limitation . . .”), with Child Abduction Prevention Act,

S. 151, 108th Cong. (as an engrossed amendment in the House Mar. 27, 2003) (“Notwithstanding

any other law, an indictment may be found or an information instituted at any time without

limitation . . . . The amendments made by this section shall apply to the prosecution of any offense

committed before, on, or after the date of the enactment of this section.”). This directly counters

any suggestion that the “[n]otwithstanding any other law” language itself denotes retroactive

application. If that were the case, there would have been no reason to include an express

retroactivity clause in the 2003 House-passed bill which otherwise had identical language.

         The deletion of the retroactivity clause from the 2003 House-passed bill, the Conference

Committee’s actions, and the exclusion of the retroactivity clause from the 2006 codification of

§ 3299—which otherwise employs language identical to what the House used in 2003—

demonstrate that the later-enacted limitations periods were not intended to apply to pre-enactment

conduct. See Sandoval, 166 F.3d at 241 (“Few principles of statutory construction are more

compelling than the proposition that Congress does not intend sub silentio to enact statutory



                                                 10
language that it has earlier discarded in favor of other language.”) (citation omitted); Henderson

v. I.N.S., 157 F.3d 106, 130 (2d Cir. 1998) (“This sort of ‘contrast in statutory language is

“particularly telling” when it represents a decision by a conference committee to resolve a dispute

in two versions of a bill, and the committee’s choice is then approved by both Houses of

Congress.’”) (citation omitted).

          Negative Implication from Other Statutory Provisions. As the 2003 House-passed bill

demonstrates, Congress understands how to apply extended statutes of limitations to pre-

enactment conduct. Mr. Collins explained as much in his testimony: Congress had adopted an

“identical” retroactivity provision when eliminating the limitations period in the USA PATRIOT

ACT. See Hearing on H.R. 1104 and H.R. 1161, 108th Cong. 28 (testimony of Daniel P. Collins);

USA PATRIOT ACT of 2001, Pub. L. No. 107–56, § 809(b), 115 Stat. 272, 380 (2001) (“The

amendments made by this section shall apply to the prosecution of any offense committed before,

on, or after the date of the enactment of this section.”).

          The same Congress separately and expressly provided that a similarly worded limitations

period should be applied to pre-enactment conduct. See Justice for All Act of 2004, Pub. L. No.

108-405, § 204, 118 Stat. 2260, 2271 (2004) (providing that “[i]n a case in which DNA testing

implicates an identified person in the commission of a felony . . . no statute of limitations that

would otherwise preclude prosecution of the offense shall preclude such prosecution until a period

of time following the implication of the person by DNA testing has elapsed that is equal to the

otherwise applicable limitation period” and explaining that “[t]he amendments made [to 18 U.S.C.

§ 3297] shall apply to the prosecution of any offense committed before, on, or after the date of the

enactment of this section if the applicable limitation period has not yet expired”) (emphases

added).     This contemporaneously enacted statute counters any suggestion that the phrase



                                                  11
“otherwise preclude” itself prescribes the temporal reach of the statute, and further confirms that

omission of the retroactivity clause in § 3283 was a deliberate decision to apply the statute

prospectively. Cf. Henderson, 157 F.3d at 129-30 (“Congress’ use of explicitly retroactive

language in that part of the bill, and its failure to employ any analogous language in the nearby

and closely related § 440(d), by itself strongly indicates that Congress did not intend § 440(d) to

apply retroactively.”); Sandoval, 166 F.3d at 240 (“rule of negative implication is part of the

normal rules of statutory construction” to be considered as part of Landgraf’s first step). 7

       The Government’s Position. In light of all of the above, it is perhaps unsurprising that the

Government itself seemed to recognize that §§ 3283 and 3299 do not apply to pre-enactment

conduct. That is effectively what the Government said when it closed its investigation and

destroyed or returned all the evidence in 2010 because the limitations period had already expired.

Ex. 3, at US-00000001; Ex. 2, at US-00000575. And in at least one other case, the Government

conceded that § 3299 does not appear to be retroactive. See United States v. Schneider, No. CRIM.

A. 10-29, 2010 WL 3656027, at *1 n.1 (E.D. Pa. Sept. 15, 2010), aff’d, 801 F.3d 186 (3d Cir.

2015). The Government was right then and (assuming it changes its position) wrong now.

                                          *       *       *




7
  Many other statutes also include language virtually identical to the retroactivity clause that was
rejected by Congress here. E.g., Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.
No. 104-132, § 221(c), 110 Stat. 1214, 1243 (1996) (“The amendments made by this subtitle shall
apply to any cause of action arising before, on, or after the date of the enactment of this Act.”);
Omnibus Consolidated Rescissions and Appropriations Act of 1996, Pub. L. No. 104–134 § 802,
110 Stat. 1321 (1996) (The amendments to 18 U.S.C. § 3236 shall apply to relief granted “before,
on, or after the date of the enactment of this title.”); Crime Control Act of 1990, Pub L. No. 101-
647, § 2505(b), 104 Stat. 4789, 4862 (1990) (“The amendments [to 18 U.S.C. § 3293] shall apply
to any offense committed before the date of the enactment of this section.”). Congress knows how
to include a retroactivity provision, and how not to.

                                                 12
       In sum, Congress did not intend to apply the new limitations periods to pre-enactment

conduct and that marks the end of the analysis. But to the extent there is any ambiguity, the case

should still be resolved in Mr. Nader’s favor at Landgraf’s first step. This is a criminal statute of

limitations that implicates principles of lenity and repose. See United States v. Richardson, 512

F.2d 105, 106 (3d Cir. 1975) (“Criminal statutes of limitations . . . are to be interpreted in favor of

repose.”); United States v. McGoff, 831 F.2d 1071, 1095 (D.C. Cir. 1987) (rule of lenity “has been

applied not only to the interpretation of substantive criminal provisions, but to . . . statutes of

limitations”); United States v. Moazzeni, 908 F. Supp. 2d 748, 750 (E.D. Va. 2012) (Hudson, J.)

(noting that “criminal limitations statutes are to be liberally interpreted in favor of repose”)

(quoting Toussie, 397 U.S. at 115). Any ambiguity should be resolved against applying the new

limitations periods to pre-enactment conduct. Cf. Richardson, 512 F.2d at 106 (declining to apply

extended criminal limitations period to pre-enactment conduct when statute was “silent”).

       B.      Landgraf Step Two: The Statutes Have An Impermissible Retroactive Effect

       If the Court continues to the second step of Landgraf (and it should not), the question then

is whether the statutes have an impermissible retroactive effect by attaching new legal

consequences to prior events.       To determine whether the statute “would attach new legal

consequences to prior events,” courts look to a number of factors, including whether the statute

“takes away or impairs vested rights acquired under existing laws, or creates a new obligation,

imposes a new duty, or attaches a new disability, in respect to transactions or considerations

already past.” Jaghoori, 772 F.3d at 771. “[T]he analysis prescribed by the Supreme Court in

Landgraf is necessarily fact-dependent” when assessing the second step. Roe v. Howard, No. 1:16-

cv-562, 2018 WL 284977, at *4 (E.D. Va. Jan. 3, 2018) (O’Grady, J.). And a statute can be

impermissibly retroactive in one case but not another. Id.; see Gordon, 637 F.3d at 459 (“The



                                                  13
inquiry is . . . specifically ‘whether applying the statute to the person objecting would have a

retroactive consequence in the disfavored sense.’”) (citation omitted).

       As other circuits have recognized, it is “particularly difficult to categorize the

presumptively impermissible effects of retroactively applying a statute of limitations”—especially

in a criminal case. United States v. Miller, 911 F.3d 638, 645 (1st Cir. 2018) (quoting Weingarten

v. United States, 865 F.3d 48, 56 (2d Cir. 2017)). If the statute of limitations had already expired

at the time of the defendant’s conduct, then all would agree that retroactive application of an

extended limitations period would be impermissible—indeed, it would be unconstitutional under

the Ex Post Facto Clause. See Stogner v. California, 539 U.S. 607, 618 (2003). So the second

step of Landgraf (and, perhaps, the entire Landgraf analysis) has no work to do in that context. It

is not a matter of statutory interpretation; Congress simply has no power to revive criminal claims

that already expired.

       The difficulty instead arises in cases like this one, i.e., where a defendant’s alleged

unlawful conduct occurred before the old limitations period expired. In a civil case, the Fourth

Circuit recognized a difference between reviving a stale claim and extending the limitations period

for a live claim—and found that the latter was not impermissibly retroactive. See Cruz v. Maypa,

773 F.3d 138, 145 (4th Cir. 2014). But the criminal context is fundamentally different. And the

Fourth Circuit has not applied Cruz to any criminal limitations period. To the extent an analysis

under the second step of Landgraf is appropriate at all, it has to be undertaken with the principles

of repose and lenity firmly in mind. As explained above, and as the Supreme Court made clear in

Toussie, “criminal limitations statutes are ‘to be liberally interpreted in favor of repose.’” 397 U.S.

at 115; see Miller, 911 F.3d at 645 (discussing this important consideration); Richardson, 512 F.2d

at 106 (same). Reading Toussie and Landgraf “in conjunction,” courts “must interpret the statute



                                                  14
of limitations in a manner favoring repose for Defendant.” United States v. Gentile, 235 F. Supp.

3d 649, 654 (D.N.J. 2017) (declining to apply extended criminal limitations period to pre-

enactment conduct even if claim had not lapsed at time of extension). At the very least, then,

Toussie “alters the second step in the Landgraf approach.” Miller, 911 F.3d at 645. “In other

words, when Congress has sounded an uncertain trumpet, a court ought to refrain from applying

an enlarged criminal statute of limitations retrospectively.” Id.

       That conclusion is consistent with the distinct limits of the Ex Post Facto Clause. A

criminal statute can have an impermissibly retroactive effect under the second step of Landgraf

even if it does not amount to an Ex Post Facto Clause violation. As Landgraf itself recognized,

“the antiretroactivity principle” is broader than the Ex Post Facto Clause. 511 U.S. at 266. It finds

expression in other constitutional provisions, such as the Due Process Clause, and is a “deeply

rooted” presumption based on “[e]lementary considerations” of fundamental “fairness.” Id. at

265-66. Put another way, there is daylight between the Ex Post Facto Clause and the second step

of Landgraf because the presumption against retroactivity is “triggered by statutes whose

retroactive application, while not the equivalent of criminal ex post facto, nevertheless would run

afoul of ‘familiar considerations of fair notice, reasonable reliance, and settled expectations.’”

Thom v. Ashcroft, 369 F.3d 158, 163 n.6 (2d Cir. 2004) (Calabresi, J., writing for the majority but

noting he was speaking for himself). 8

       Properly understood, extending the criminal statute of limitations here upsets settled

expectations and fails to protect reasonable reliance interests. Landgraf calls for a “commonsense,




8
  Although Cruz noted that “Landgraf and the Ex Post Facto Clause are informed by the same
retroactivity concerns,” 773 F.3d at 145, it did not consider the outer bounds of those retroactivity
concerns in the context of a criminal limitations period or how principles of due process and
fundamental fairness may impact that analysis.

                                                 15
functional judgment.” Jaghoori, 772 F.3d at 771 (quoting Martin v. Hadix, 527 U.S. 343, 357–58

(1999)). This case is a prime example of how settled expectations can be fundamentally altered

by the Government’s decision to apply an extended limitations period to pre-enactment conduct.

The Government was aware of and investigated the underlying factual allegations from 2002 to

2009. Ex. 3, at US-00000001. And, in 2010, it closed the investigation after deciding not to

prosecute Mr. Nader.     Ex. 2, at US-00000575. Why?            Because the Government believed

(correctly) that the statute of limitations had already run. Ex. 3, at US-00000001. That is, the

Government apparently believed that the extended limitations periods in § 3283, and elimination

of the limitations period in § 3299, did not apply to pre-enactment conduct. And the Government

destroyed or returned all of the evidence. Ex. 2, at US-00000575. In the ensuing nine years, the

Government did not pursue Mr. Nader, and encouraged his return to the United States on several

occasions to testify to the Special Counsel concerning Russian interference in the 2016 election.

Report on the Investigation Into Russian Interference in the 2016 Presidential Election, Special

Counsel Robert S. Mueller, III, Mar. 2019, vol. i at 147-159.

       A “criminal statute of limitations” is supposed “to protect individuals from having to

defend conduct of the ‘far-distant past,’” United States v. Blizzard, 27 F.3d 100, 102 (4th Cir.

1994), and “foreclose the potential for inaccuracy and unfairness that stale evidence and dull

memories may occasion in an unduly delayed trial,” United States v. Midgley, 142 F.3d 174, 177

(3d Cir. 1998) (citation omitted) (emphases in original). See also United States v. Rivera-Ventura,

72 F.3d 277, 281 (2d Cir. 1995) (statutes of limitation “applicable to criminal prosecutions are

designed principally to protect individuals from having to defend themselves against charges

supported by facts that are remote in time”). Those concerns are at their apex here. Cf. United

States v. Sotelo-Salgado, 201 F. Supp. 2d 957, 966 (S.D. Iowa 2002) (noting that “the rule that



                                                16
‘criminal limitations statutes are to be liberally interpreted in favor of repose’ . . . would be

severely undermined were the Court to allow the Government, who knew of Defendant’s crime

for over seven years, to do virtually nothing to bring the accused to justice . . .”) (citation omitted).

        C.      Out-of-Circuit Case Law Addressing The Retroactivity Of § 3283 Does Not
                Warrant A Different Result

        The First and Second Circuits have recognized that the question of § 3283’s retroactivity

is at least a difficult and debatable issue—but neither has conclusively resolved the question. See

Miller, 911 F.3d at 645 (assessing retroactivity in context of ineffective assistance of counsel

claim); Weingarten, 865 F.3d at 56 (same). And a district court in the Third Circuit has noted the

Government’s concession that § 3299 does not “appear to be retroactive.” Schneider, 2010 WL

3656027, at *1 n.1 (E.D. Pa.).

        Some courts have suggested that the Eighth and Ninth Circuits have held otherwise. 9 They

have not. In United States v. Chief, 438 F.3d 920 (9th Cir. 2006), the Ninth Circuit addressed an

entirely different argument than the one Mr. Nader is making here. There, the defendant argued

that when Congress extended the limitations period to the life of the child in 2003, it

simultaneously reverted back to a five-year period for any pre-2003 offenders. 438 F.3d at 922-

23. In rejecting that distinct argument, the panel concluded that retroactive application would not

violate the Ex Post Facto Clause since the prior limitations period had not yet expired—a

conclusion nobody disputes. Id. at 924. Similarly, in United States v. Jeffries, 405 F.3d 682, 684-



9
  See, e.g., United States v. Pittman, No. 13-cr-4510, 2015 WL 4772731, at *3-5 (S.D. Cal. Aug.
12, 2015) (following Ninth Circuit decision as “controlling” even while admitting that the court of
appeals did not “apply statutory construction principles”); United States v. Lopez de Victoria, 66
M.J. 67, 73 (C.A.A.F. 2008) (distinguishing decisions from the Eighth and Ninth Circuits when
declining to “extend the reach” of a comparable 2003 amendment to the UCMJ “to cases which
arose prior to the amendment of the statute”).


                                                   17
85 (8th Cir. 2005), the Eighth Circuit focused primarily on the Ex Post Facto Clause. The decision

makes no mention of Landgraf at all, and the statute at issue was the 1990 enactment of § 3283—

not the 2003 amendments. 405 F.3d at 683-84. Jeffries thus contains no discussion of the text or

drafting history of the 2003 amendments (let alone § 3299), nor is there any discussion of the

express retroactivity provisions in contemporaneously enacted and similarly worded statutes.

                                         CONCLUSION

       For all the reasons set forth above, the normal rules of statutory construction establish that

Congress intended for § 3283 and § 3299 to apply prospectively only. That is clear from the text,

drafting history, and contemporaneously enacted statutes—and is reaffirmed by the Government’s

concessions. The better-reasoned judicial decisions recognize that principles of lenity and repose

bear on the Landgraf analysis in the context of a criminal case. And there is no binding or even

persuasive court decision holding otherwise. If Congress wants to extend (or, as with § 3299,

completely eliminate) a criminal statute of limitations, it is free to do so. Congress may also

constitutionally apply that amended period to pre-enactment conduct so long as the prior

limitations period has not yet expired. But to do so, it must speak clearly. Here, Congress did

precisely the opposite: it deliberately rejected retroactive application of the extended limitations

periods. The Court should enforce Congress’s intent, the presumption against retroactivity, and

principles of repose, and dismiss Count Three as time-barred.




                                                18
Dated: October 18, 2019   Respectfully submitted,


                          LATHAM & WATKINS LLP

                           /s/ Timothy H. McCarten
                          Timothy H. McCarten (#77044)
                          Clayton D. LaForge (#84075)
                          Savannah K. Burgoyne (#90596)
                          Zachary D. Williams (pro hac vice)
                          Jason J. Despain (pro hac vice)
                          555 Eleventh St., NW
                          Suite 1000
                          Washington, D.C. 20004
                          Tel: (202) 637-2200
                          Fax: (202) 637-2201
                          Timothy.McCarten@lw.com
                          Clayton.LaForge@lw.com
                          Savannah.Burgoyne@lw.com
                          Zachary.Williams@lw.com
                          Jason.Despain@lw.com

                          Christopher J. Clark (pro hac vice)
                          Latham & Watkins, LLP
                          885 Third Avenue
                          New York, NY 10022
                          Tel: (212) 906-2927
                          Fax: (212) 751-4864
                          Chris.Clark@lw.com

                          Jonathan S. Jeffress (#42884)
                          Emily Anne Voshell (#92997)
                          Courtney Roberts Forrest (#76738)
                          KaiserDillon PLLC
                          1099 14th Street, NW
                          8th Fl. West
                          Washington, DC 20005
                          Tel: (202) 640-4430
                          Fax: (202) 280-1034
                          jjeffress@kaiserdillon.com
                          evoshell@kaiserdillon.com
                          cforrest@kaiserdillon.com

                          Attorneys for Defendant
                          George Aref Nader



                            19
